Citation Nr: 0605482	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  02-08 861A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Chapter 30 educational benefits in the amount of $4,461.00. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

During the appeal, the appellant was on active duty in the 
United States Marine Corps. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a March 2002 
decision by the Committee on Waivers and Compromises 
(Committee) of a Department of Veterans Affairs (hereinafter 
VA) Regional Office.  In August 2003, a hearing was held 
before the Acting Veterans Law Judge signing this document, 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  The case was 
remanded by the Board for additional development in April 
2004, and this case is now ready for appellate review.  


FINDINGS OF FACT

1. By letter dated October 10, 2001, the appellant was 
notified that he had been awarded VA education benefits under 
the Tuition Assistance Top-Up Program in the amount of 
$495.00. 

2. On October 22, 2001, VA erroneously issued the appellant a 
check in the amount of $4,956.00 instead of the $495.00 he 
was awarded under the Tuition Assistance Top-Up Program; a 
Report of Contact dated the next day indicated the appellant 
was informed of the erroneous award by a VA official by 
telephone, that the erroneous award had resulted in an 
overpayment of $4,461, and that the appellant was going to 
send back a check for the amount of $4,461.00, as soon as 
possible. 

3. The appellant did not reimburse the VA for any of the 
$4,461 he knew he was not entitled to due to the VA's 
erroneous issuance of the $4,956.00 check on October 22, 
2001, thus resulting in the overpayment in question.  

4. The appellant has failed to submit a Financial Status 
Report listing monthly income and expenses despite being 
asked to do so by VA.  

5. The overpayment was not the result of fraud, 
misrepresentation or bad faith on part of the appellant. 

6. While there was an administrative error on VA's part, the 
appellant's action also contributed to the creation of the 
debt by failing to reimburse VA for the benefits wrongly 
awarded him despite being timely notified of the VA's error. 

7. The failure of the Government to insist upon its right to 
repayment of the assessed overpayment would result in unjust 
enrichment of the appellant, inasmuch as he accepted benefits 
to which he was not entitled.

8. The record does not reflect that repayment of the debt 
would deprive the appellant of the basic necessities of life, 
or otherwise defeat the purpose of the VA education program.


CONCLUSION OF LAW

The overpayment of VA education benefits in the amount of 
$4,461.00 was not the result of fraud, misrepresentation or 
bad faith on part of the appellant; and it would not be 
against the principles of equity and good conscience to 
recover the amount of the overpayment.  38 U.S.C.A. § 5302 
(West 2002); 38 C.F.R. §§ 1.963, 1.965 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002) and implementing 
regulations 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.316(a).  
However, the United States Court of Appeals for Veterans 
Claims has held that the VCAA is not applicable to cases 
involving waiver of indebtedness.  See Barger v. Principi, 16 
Vet. App. 132 (2002).  Therefore, the Board will proceed with 
consideration of the appeal.

By letter dated October 10, 2001, the appellant was notified 
that he had been awarded VA education benefits under the 
Tuition Assistance Top-Up Program in the amount of $495.00.  
On October 22, 2001, VA erroneously issued the appellant a 
check in the amount of $4,956.00 instead of the $495.00 he 
was awarded under the Tuition Assistance Top-Up Program.  A 
Report of Contact dated the next day, October 23, 2001, 
indicated the appellant was informed by a VA official by 
telephone that the award of $4,956.00 was erroneous.  The 
Report of Contact also shows that the appellant was informed 
that the erroneous award resulted in an overpayment of 
$4,461.00, and that the appellant was going to send back a 
check in that amount as soon as possible.  No such check was 
received by VA, and the appellant has not otherwise 
reimbursed VA for the erroneous award. 

The Committee issued a decision to which the veteran was 
notified in March 2002 which found that the veteran did not 
engage in fraud, misrepresentation or bad faith in the 
creation of the overpayment.  Neither the creation of the 
debt nor the amount of the debt has been challenged by the 
appellant.  Therefore, the validity of the indebtedness 
itself is not at issue, and as the evidence does not suggest 
that the debt was not properly created, that question need 
not be examined further.  See Schaper v. Derwinski, 1 Vet. 
App. 430, 434 (1991).  Therefore, waiver is not precluded 
under the provisions set forth in 38 U.S.C.A. § 5302(a).  
However, to dispose of this matter on appeal, the Board must 
determine whether the recovery of the overpayment would be 
against the principles of equity and good conscience under 38 
U.S.C.A. § 5302(a); 38 C.F.R. §§ 1.963(a), 1.965(a). 

The controlling legal criteria provide that the standard of 
"equity and good conscience" will be applied when the facts 
and circumstances in a particular case indicate the need for 
reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a).  In making such a 
determination, consideration will be given to elements which 
include the degree of fault of the debtor; a balancing of 
fault between the debtor and VA; whether recovery of the 
overpayment would cause undue financial hardship to the 
debtor, or result in unjust enrichment; and whether repayment 
of the debt would defeat the purpose for which it was 
intended.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965.

In testimony, the appellant did not dispute that he had been 
erroneously awarded $4,956.00, of VA education benefits, but 
he asserted that the recovery of the debt would result in 
undo financial hardship, as he already used the erroneously 
issued VA education benefits to pay other educational debts.  
He testified that at the time of his receipt of the erroneous 
award he needed the money during a particularly difficult 
time in his life to include a divorce.  

While the VA erroneously wrote a check for $4,956.00, VA 
shares in the creation of the debt, however, the appellant's 
action also contributed to the creation of the debt by 
failing to reimburse VA for the benefits wrongly awarded him 
despite being timely notified of VA's error.  And the failure 
to return the amount of the overpayment lies solely with the 
appellant, which is the greater degree of fault in balancing 
the actions between the appellant and VA.  

As to the element of undue financial hardship, the regulation 
provides that consideration should be given to whether 
collection of the indebtedness would deprive the debtor or 
his family of the basic necessities.  However, appellate 
review of undue financial hardship in this matter has been 
frustrated by the failure of the appellant to submit a 
Financial Status Report.  While the appellant has testified 
that the recovery of overpayment would result in undue 
financial hardship, the exact nature of the appellant's 
financial problems are not clear.  This after a request by 
the Board in its April 2004 remand for the financial 
information.  

In this regard, the record shows that a Financial Status 
Report was mailed to him at an Annapolis, Maryland, address 
in December 2004 and that the form was later mailed to him at 
an address in Norcross, Georgia in March 2005.  Neither 
correspondence was returned as undeliverable, and the law 
presumes that these letters were properly mailed and 
forwarded.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994), appeal dismissed, 53 F.3d 347 (Fed. Cir. 1995) (the 
law presumes the regularity of the administrative process 
"in the absence of clear evidence to the contrary"); Ashley 
v. Derwinski, 2 Vet. App. 62, 64-65 (1992); Ashley v. 
Derwinski, 2 Vet. App. 307, 308-9 (1992); Saylock v. 
Derwinski, 3 Vet. App. 394, 395 (1992).  See McCullough v. 
Principi, 15 Vet. App. 272 (2001) (appellant's assertion that 
she did not recall receiving notice from originating agency 
that she had 180 days to request waiver of recovery of 
overpayment of death pension was not "clear evidence to the 
contrary" to rebut presumption that notice was properly 
mailed to her); YT v. Brown, 9 Vet. App. 195, 199 (1996) (the 
appellant's statement that she did not receive the November 
1990 statement of the case is not the "clear evidence to the 
contrary" that is required to rebut the presumption of 
regularity that the notice was sent); Mason v. Brown, 8 Vet. 
App. 44, 55 (1995) ("appellant's statement of nonreceipt, 
standing alone, is not the type of 'clear evidence to the 
contrary' which is sufficient to rebut the presumption"); 
see also Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 
2000) ("Government officials are presumed to carry out their 
duties in good faith and proof to the contrary must be almost 
irrefutable to overcome that presumption."

The Board notes that the duty to assist is not a "one way 
street," and that when, as in the instant case, it is the 
appellant that has the information that is essential in 
obtaining the putative evidence, the appellant cannot 
passively wait for the assistance of the VA.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  In the absence of 
the appellant's current financial status, the Board can not 
make a determination on the question of whether the recovery 
of the overpayment would result in undue financial hardship 
and deprive him of the basic necessities of life.  

With regard to the other elements pertaining to the 
principles of equity and good conscience as set forth by 38 
C.F.R. § 1.965(a), because the veteran was in receipt of VA 
education benefits to which he was not entitled, he was 
clearly unjustly enriched by the amount of the overpayment.  
Moreover, there is nothing in the record to suggest that 
recovery of the overpayment would not defeat the purpose of 
the VA education program, and there is no evidence that the 
veteran relinquished a valuable right or incurred any legal 
obligations resulting from reliance on VA benefits.  In 
short, the facts of this case do not demonstrate that 
recovery of the overpayment would be against the principles 
of equity and good conscience.  38 C.F.R. §§ 1.963, 1.965.  
Thus, the Board concludes that the preponderance of the 
evidence is against a waiver of recovery of the overpayment 
of VA education benefits at issue in this appeal, and that 
the evidence of record is not so evenly balanced that there 
is doubt as to any material issue.  38 U.S.C.A. § 5107(b).



ORDER

Waiver of recovery of an overpayment of Chapter 30 
educational benefits in the amount of $4,461.00 is denied. 


____________________________________________
GEORGE E. GUIDO JR.
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


